UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6539



MICHAEL CARNES,

                                             Petitioner - Appellant,

          versus


CHARLES J. CEPAK, Warden; CHARLES M. CONDON,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CA-96-321-4-10BE)


Submitted:   March 24, 1998                  Decided:   April 7, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Isaac Diggs, DIGGS DANIELSEN, L.L.C., Myrtle Beach, South
Carolina, for Appellant. Lauri J. Soles, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Michael Carnes appeals the district court's order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1997). We have reviewed the record and the district

court's opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-
icate of appealability and dismiss the appeal on the reasoning of

the district court. Carnes v. Cepak, No. CA-96-321-4-10BE (D.S.C.
Mar. 20, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2